Citation Nr: 1018852	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-26 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION


The Veteran was a member of the Tennessee Army National 
Guard, with a period of active duty from August 2002 to May 
2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).

The Veteran offered personal testimony at an April 2010 
hearing held before the undersigned Veterans Law Judge at the 
RO.  A transcript of the hearing is associated with the 
claims folder.  The Veteran submitted a waiver of initial RO 
consideration of new medical evidence submitted at and after 
the hearing.

The issues have been recharacterized to better reflect the 
nature of the Veteran's contentions.

The issue of service connection for a back disability has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran alleges that a pre-existing leg length 
discrepancy was aggravated beyond the natural progression by 
military service, and is manifested as disabilities of his 
back, hips, and knees.  He also notes that no leg disability 
was noted on his entrance into service.

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claim.  This duty includes 
assisting the Veteran in the procurement of pertinent private 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Veteran reports ongoing pain in his back, hips, and knees 
since his period of initial active duty training with the 
Army National Guard.  The Veteran is competent to describe 
such symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Further, the Veteran's treating 
chiropractor, Dr. LAS, has submitted a statement describing 
the need for current treatment.  Service treatment reports 
confirm the presence of a leg length discrepancy, with 
resulting pain and functional impairment sufficient to 
warrant the Veteran's separation from service.  Dr. LAS has 
opined that the documented leg length discrepancy can cause 
multiple musculoskeletal problems, and the Veteran's 
testimony regarding continuity of symptoms indicates a 
possible link between service and current problems.

The claims file does not sufficiently establish the presence 
of a currently diagnosed, service connectable condition.  The 
Veteran describes only symptoms of pain; pain alone is not a 
service connectable disability.  Although Dr. LAS states that 
there are a variety of diagnoses which may result from 
rigorous activity with a leg length discrepancy, she does not 
actually state which are applicable to the Veteran.  A VA 
examination is required to identify all current disabilities 
of the lower extremities, as well as to clearly associate any 
such with the leg length discrepancy, if warranted.

Moreover, the complete treatment records of Dr. LAS would be 
helpful in a full and fair adjudication of the Veteran's 
claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a 
completed VA Form 21-4142, Authorization 
and Consent to Release Information to the 
Department of Veterans Affairs, for Dr. 
LAS.  Upon receipt of such, take 
appropriate steps to obtain complete 
treatment records.

In the alternative, inform the Veteran 
that he may submit the records to VA 
himself.

2.  Schedule the Veteran for a VA Joints 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should identify 
any current disability of the hips and/or 
knees.  The examiner should opine as to 
whether any currently diagnosed disability 
of the hips or knees is at least as likely 
as not related to a documented leg length 
discrepancy.  The examiner should opine as 
to whether any current disability 
represents an aggravation of the leg 
length discrepancy, or if current lower 
extremity disabilities (at the current 
severity) are within the normal 
progression of the condition.

In reaching his/her opinions, the examiner 
is to accept as fact that the Veteran did 
not have any knee or hip problems prior to 
entering active service and that he 
developed knee and hip problems during his 
active service.

If the examiner determines that the 
Veteran's current knee and hip problems 
are not the result of active service, 
he/she is to provide an opinion as to 
their likely etiology.

3.  Review the claims file to ensure that 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claims on appeal.  If any of the 
benefits sought remain denied, issue an 
SSOC and provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



